per curiam:
Hoy nos vemos obligados a disciplinar a un miembro de nuestra profesión legal por apartarse del com-promiso ético inquebrantable que tiene todo abogado de exaltar el honor y la dignidad de la profesión, tanto en el desempeño de su deber profesional como en su vida pri-vada, y de evitar la apariencia de conducta impropia. Ello, al sostener una relación personal y comunicaciones con una miembro del Jurado en un caso criminal donde el le-trado representaba al acusado. Veamos.
t—H
El 13 de noviembre de 2013, el entonces Fiscal General del Departamento de Justicia, el fiscal José B. Capó Rivera, presentó una queja ante este Tribunal contra el Lie. Rafael Bermúdez Meléndez. A continuación, pasamos a ex-poner los hechos allí alegados.
Según la queja presentada por el fiscal Capó Rivera, la Fiscalía de Humacao investigó y procesó criminalmente al Sr. Javier Hernández Ramos por los delitos de asesinato estatutario, robo, escalamiento, conspiración y violación a varias disposiciones de la Ley de Armas de Puerto Rico. Tras varios incidentes procesales —entre los cuales consta que, en un primer juicio celebrado en contra del señor Her-nández Ramos, el foro primario decretó un mistrial—, en abril de 2013, comenzó un segundo juicio por jurado contra el señor Hernández Ramos en el Centro Judicial de Humacao. La representación legal del señor Hernández Ramos estuvo a cargo del licenciado Bermúdez Meléndez, director de la Sociedad para Asistencia Legal de Humacao.
Así las cosas, el 18 de septiembre de 2013 el Jurado emi-tió un veredicto de culpabilidad en los delitos de robo, esca-lamiento, conspiración y en dos de las acusaciones bajo la Ley de Armas de Puerto Rico. No obstante, por el delito de *903asesinato estatutario y otra de las acusaciones bajo el refe-rido estatuto, el veredicto fue de no culpabilidad.
Según alega el fiscal Capó Rivera, luego de emitido el veredicto, pero antes de dictarse sentencia, la Fiscalía de Humacao comenzó a recibir información de que varios miembros del Jurado estaban incómodos con la forma como se llevó a cabo el proceso de deliberación en el caso y con las actuaciones de quien fungió como Presidenta del Ju-rado, la Sra. Exerly Joan Olmeda Berrios. Ante tales ale-gaciones, se realizó una investigación de la cual surgió que existía una relación personal entre la Presidenta del Ju-rado y el licenciado Bermúdez Meléndez; relación que en ningún momento había sido divulgada al Tribunal.
Posteriormente, el 23 de noviembre de 2013, el Tribunal de Primera Instancia de Humacao celebró una vista para dictar sentencia contra el señor Hernández Ramos. En dicha fecha, el Ministerio Público informó al juez que presi-día la sala de lo acontecido.
Ante tal panorama, recibida la queja presentada por el fiscal Capó Rivera, el 13 de diciembre de 2013 este Tribunal emitió una Resolución mediante la cual se ordenó a la Procuradora General que realizara la correspondiente in-vestigación y rindiera un informe.
En el ínterin, el 24 de marzo de 2015 el licenciado Ber-múdez Meléndez contestó la queja y aceptó que, tras ha-berse rendido el veredicto en contra del señor Hernández Ramos, inició una relación personal con la señora Olmeda González. Asimismo, alegó que de la queja presentada no existía evidencia de alguna relación personal entre ambos durante la celebración del juicio.
Así, pues, tras realizar la investigación de rigor, el 24 de abril de 2015 la Oficina de la entonces Procuradora General presentó su informe. En el mismo, la entonces Procura-dora General determinó que, según la prueba que tuvo ante su consideración, quedó demostrado que el licenciado Bermúdez Meléndez y la señora Olmeda Berrios sí sostu-*904vieron una relación personal luego del 18 de septiembre de 2013, fecha cuando se rindió el veredicto en contra del se-ñor Hernández Ramos. No obstante, la pasada Procura-dora General concluyó que “la prueba sometida no es clara, robusta y convincente para demostrar la existencia ni la apariencia de comunicación o relación personal entre el le-trado y la señora Olmeda Berrios previo a que se emitiera el veredicto” .(1)
Posteriormente, el fiscal Capó Rivera presentó su Es-crito en Cumplimiento de Orden, mediante el cual expuso que, según surge de la prueba presentada junto a la queja, así como de la investigación realizada por la Oficina de la Procuradora General, existe evidencia acreditativa de que el licenciado Bermúdez Meléndez incurrió en conducta an-tiética al comenzar una relación personal con la Presidenta del Jurado.
Así las cosas, el 27 de mayo de 2016 emitimos una reso-lución mediante la cual ordenamos a la Procuradora General a presentar la querella correspondiente. La misma fue presentada el 23 de agosto de 2016, mediante la cual se imputó al letrado el cargo siguiente:
El licenciado Bermúdez Meléndez infringió los preceptos del Canon 38 de Etica Profesional, el cual establece el deber del abogado de exaltar el honor y la dignidad de la profesión, aun-que el así hacerlo conlleve sacrificios personales, y de evitar hasta la apariencia de conducta impropia, al tener o mantener una relación personal y comunicaciones con una miembro del jurado de un caso donde él representaba al acusado, en fecha cerca a la deliberación del jurado y el veredicto.(2)
El 12 de septiembre de 2016, el licenciado Bermúdez Meléndez presentó su contestación a la queja instada en su contra, en la cual adujo que no existía prueba clara, ro-busta y convincente de que se hubiese iniciado una rela-ción personal entre él y la señora Olmeda Berrios durante *905el transcurso del procedimiento criminal instado en contra del cliente que este representaba. Además, adujo que tam-poco existía evidencia de que la relación personal entre ambos hubiese afectado el resultado o integridad del pro-ceso criminal.
Luego de la debida designación del Hon. Carlos Rodrí-guez Muñiz, ex Juez del Tribunal de Apelaciones, como Co-misionado Especial, y tras varias incidencias procesales —entre las que se incluye el hecho de que ambas partes decidieron someter el caso por las estipulaciones de las partes y el expediente—, se presentó ante nos el Informe del Comisionado al Honorable Tribunal Supremo (Informe del Comisionado).
Según el referido informe, el Comisionado Especial ex-presó que “|p]resentar una querella amparada en violación a un canon general de excesiva amplitud como es el Canon 38 en vez de ampararse en el Canon 16 que regula especí-ficamente el contenido de la comunicación entre el abogado y el jurado es cuando menos ‘llamativo’ (Énfasis supido).(3) No obstante, tras reconocer que no es parte de sus funciones el apercibir a una parte cómo presentar un caso, el Comisionado Especial determinó que el hecho de que la relación personal entre el letrado y la Presidenta del Jurado hubiese surgido un día después de que se rindiera el veredicto, “pero antes de dictarse la sentential,] la cual da por terminado el proceso criminal” (énfasis suplido),(4) no violaba las disposiciones del Canon 38 del Código de Ética Profesional, 4 LPRA Ap. IX.
Recibido el Informe del Comisionado, el 4 de mayo de 2017, la Oficina del Procurador General presentó su Reac-ción al Informe del Comisionado Especial. En la misma, dicha entidad reafirmó su postura en torno a que el licen-ciado Bermúdez Meléndez violó los preceptos contenidos en el Canon 38 de Ética Profesional, supra, al sostener una *906relación personal con la señora Olmeda Berrios, quien era Presidenta del Jurado en un caso criminal donde este re-presentaba al acusado.
Es, pues, a la luz del marco fáctico y procesal antes ex-puesto, que procedemos a resolver este asunto.
I—I í—i
Como es sabido, las normas de conducta contenidas en los cánones de ética profesional son aquellos estándares mínimos de conducta que todo miembro de la profesión legal debe acatar. In re Ramírez Salcedo, 196 DPR 136 (2016); In re Ortiz, Rivera, 195 DPR 122 (2016); In re Guemárez Santiago, 191 DPR 611 (2014). Dicho cuerpo norma-tivo busca promover el ejercicio profesional y personal del abogado a tono con los más altos principios de conducta digna. In re López Santos, 194 DPR Ap. (2016); In re De Jesús Román, 192 DPR 799, 802 (2015); In re Suárez Jiménez, 192 DPR 152 (2014). Ello, a su vez, redunda en beneficio de la profesión, la ciudadanía y nuestras instituciones de justicia. In re Franco Rivera, 197 DPR 628, 634 (2017); In re Suárez Jiménez, supra. El incumplimiento con estas normas éticas acarrea fuertes sanciones disciplinarias. In re Franco Rivera, supra, pág. 635; In re Pestaña Segovia, 192 DPR 485 (2015); In re Irizarry Irizarry, 190 DPR 368 (2014).
En lo pertinente a la controversia que nos ocupa, el Canon 38 del Código de Ética Profesional, supra, esta-blece que
[e]l abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. [...]
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. (Enfasis suplido).
*907AI analizar el alcance del referido canon, debemos co-menzar señalando que si bien la mayoría de las normas contenidas en el Código de Etica Profesional se ciñen a regular el desempeño del abogado en su faceta profesional, los principios contenidos en el Canon 38 transcienden al ámbito privado. In re Ramírez Salcedo, supra; In re Astado Caraballo, 149 DPR 790 (1999); In re Padilla Rodríguez, 145 DPR 536 (1998). Precisamente, por tratarse de un canon que ejerce un rol fundamental y central en el ordena-miento deontológico de nuestra profesión, el mismo opera ex proprio vigore. In re Olivera Mariani, 173 DPR 498, 512 (2008); In re Pérez Rodríguez, 172 DPR 665, 672 (2007); In re Gordon Menéndez I, 171 DPR 210, 215 (2007).
En ese sentido, al interpretar la mencionada dis-posición deontológica, hemos señalado que la apariencia, o mera apariencia, de conducta impropia por parte de un abogado, tanto en la esfera pública como en la privada, “puede ser muy lesiva al respeto de la ciudadanía por sus instituciones de justicia y por la confianza que los clientes depositan en sus abogados”. In re Ortiz Brunet, 152 DPR 542, 555-556 (2000). Véanse: In re Rojas Lugo, 114 DPR 687, 690 (1983); In re Coll Pujols, 102 DPR 313, 319 (1974). Véanse, además: In re Sierra Arce, 192 DPR 140 (2014); In re Toro Iturrino, 190 DPR 582 (2014); In re Santiago Tirado, 173 DPR 786 (2008); In re Meléndez Figueroa, 166 DPR 199 (2005). No olvidemos que los abogados son “un espejo en el cual se refleja la imagen de la profesión”. (Énfasis suplido). In re Sierra Arce, supra, pág. 148. Véase In re Gordon Menéndez I, supra, pág. 215.
Es por ello que, para evitar que la confianza depo-sitada por nuestros ciudadanos en sus instituciones de jus-ticia sea socavada, hemos afirmado que “la apariencia de conducta impropia tiene que sostenerse sobre la impresión que se le da al público de la violación de alguno de los cánones del Código de Ética Profesional”. (Énfasis en el original). In re Gordon Menéndez I, supra, pág. 216. Véase, *908también, In re Sepulveda Girón, 155 DPR 345, 361 (2001). Y es que
[...] la ratio que subyace la prohibición del citado Canon 38 es un componente esencial del sistema de responsabilidad profesional. En atención a ello, se justifica de manera indepen-diente que se sancione a un abogado por apariencia de con-ducta impropia. Resolver lo contrario y condicionar su aplica-ción a la violación de algún otro canon, significaría convertirlo en innecesario y redundante. (Énfasis suplido). In re Gordon Menéndez I, supra, pág. 216.
Al sancionar a un abogado en un caso como el de autos, lo hacemos conscientes de que el procedimiento disciplina-rio no tiene como fin castigar al abogado querellado por alguna falta cometida, “sino más bien proteger a la comu-nidad y a la profesión mediante una investigación de sus condiciones morales para determinar si puede continuar en la práctica”. In re López González, 171 DPR 567, 577 (2007). Véanse: In re Barreto Ríos, 157 DPR 352, 356 (2002); In re Liceaga, 82 DPR 252, 255 (1961). Más aún, hemos sido enfáticos al establecer que “el norte que en todo momento debe guiar a este Foro [en un procedimiento disciplinario] es el interés de proteger la comunidad y la profesión en general”. In re López González, supra, pág. 577.
I—I HH I—I
Por otra parte, es norma reiterada que, una vez este Tribunal nombra a un Comisionado Especial para que atienda un procedimiento disciplinario contra algún miem-bro de la profesión, será este quien recibirá la prueba y dirimirá la evidencia conflictiva que pueda surgir. In re Colón Hernández, 189 DPR 275, 282 (2013); In re Gordon Menéndez I, supra, pág. 217; In re Morales Soto, 134 DPR 1012 (1994). Por ello, las determinaciones realizadas por un Comisionado Especial merecen nuestra mayor *909deferencia. In re Soto Charraire, 186 DPR 1019, 1029 (2012); In re Deynes Soto, 164 DPR 327, 336 (2005); In re Ortiz Brunet, supra, pág. 548; In re Soto López, 135 DPR 642, 646 (1994).
Es por lo anterior que, como norma general, he-mos establecido que, aunque este Tribunal no está obligado a aceptar el informe de un Comisionado Especial en un procedimiento disciplinario contra un abogado —ya que podemos adoptar, modificar o rechazar dicho informe—, no se alterarán las conclusiones de hecho de un Comisionado Especial, excepto cuando se demuestre prejuicio, parciali-dad o error manifiesto. In re Soto Charraire, supra; In re Deynes Soto, supra; In re Ortiz Brunet, supra; In re Soto López, supra.
No obstante, la deferencia que le debemos a las deter-minaciones de hecho realizadas por un Comisionado Especial se circunscribe exclusivamente a aquellos asuntos re-lacionados con testimonios orales vertidos en su presencia, por haber sido este “quien observa la actitud de los testi-gos, su forma de declarar, sus gestos, y en general, su con-ducta al prestar declaración”. In re Ortiz Brunet, supra, pág. 549, haciendo referencia a Castro v. Meléndez, 82 DPR 573 (1961). De manera que
[...] la norma de deferencia respecto a las determinaciones de hecho del Comisionado Especial no aplica cuando la eviden-cia consiste de deposiciones, estipulaciones escritas u orales, o por hechos incontrovertidos por las alegaciones o la prueba. Cuando estamos ante prueba documental, este Tribunal está en igual posición que el Comisionado Especial para hacer sus propias determinaciones y no podemos renunciar a ello sin afectar la efectividad de nuestra función disciplinaria. In re Ortiz Brunet, supra, pág. 549.
Es, precisamente, a la luz de la normativa antes ex-puesta, que procedemos a disponer del proceso disciplina-rio ante nuestra consideración.
*910IV
Según se consta en el trámite reseñado aquí, como pu-dimos apreciar, el licenciado Bermúdez Meléndez fungió como representante legal del señor Hernández Ramos en un proceso criminal en su contra. Sin embargo, a pesar de ejercer dicha representación, el licenciado Bermúdez Me-léndez entabló una relación personal con la señora Olmeda Berrios, Presidenta del Jurado en el juicio en contra de su cliente. Ello, durante la vigencia del procedimiento criminal.
Coincidimos, por una parte, con que la evidencia que tuvo ante sí el Comisionando Especial —así como la admi-sión a tales efectos por el propio abogado— acredita la exis-tencia de una relación personal entre el letrado y la Presi-denta del Jurado a los tres días de que se rindiera el veredicto del señor Ramos Hernández. Sin embargo, re-sulta evidente que dicha relación se entabló durante la vi-gencia del procedimiento criminal, puesto que al momento en que supuestamente surgió la misma, no se había dic-tado sentencia en contra del señor Ramos Hernández. Ello, de por sí, resulta en una conducta altamente cuestionable, revestida de apariencia de impropiedad. Máxime, cuando el letrado omitió hacer mención o referencia alguna a dicha relación personal ante el Tribunal de Primera Instancia.
Sin duda alguna, en el presente caso, la conducta des-plegada por el licenciado Bermúdez Meléndez atenta contra los postulados básicos del Canon 38 de Etica Profesio-nal, supra. Ello, ya que pone en riesgo la confianza depositada por la ciudadanía en la profesión legal. Apa-renta ser impropio —además de poder constituir, en sí mismo, una violación independiente a algún precepto ético distinto al Canon 38— que un abogado de defensa, durante la tramitación de un pleito criminal en el que figura como representante legal del acusado, entable una relación per*911sonal con algún miembro del Jurado; específicamente, con la Presidenta del Jurado. Ello, independientemente del tipo de relación. Agrava aún más la situación el hecho de que el letrado se desempeña como Director de la Sociedad para Asistencia Legal de Humaeao, por lo que claramente, debió haber conocido la apariencia que habría o podría oca-sionar la existencia de dicha relación personal.
En fin, la conducta en la que incurrió el letrado, como mínimo, reviste de una apariencia de conducta impropia por parte de cualquier miembro de nuestra profesión, pre-cisamente lo que regula y veda el Canon 38. La conducta en cuestión infringe los preceptos deontológicos básicos que revisten nuestra tan prestigiosa profesión. Es por ello que no podemos condonar tal conducta.
En vista de todo lo anterior, suspendemos inmediata-mente al licenciado Bermúdez Meléndez del ejercicio de la abogacía por el término de tres meses. Se le ordena al licen-ciado Bermúdez Meléndez notificar a todos sus clientes de su inhabilidad para continuar representándolos, devolver cualesquiera honorarios recibidos por trabajos no realiza-dos e informar inmediatamente de su suspensión a los foros judiciales y administrativos donde tenga casos pendientes. Además, tiene la obligación de acreditar y certificar ante este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión “per curiam” y Sentencia. Notifíquese personal-mente, a través de la Oficina del Alguacil de este Tribunal.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez suspen-dería de la profesión legal al Ledo. Rafael Bermúdez Me-léndez por el término de un año. La Jueza Presidenta Oro-noz Rodríguez emitió una opinión disidente.

 Véase Informe de la Procuradora General de 24 de abril de 2015, pág. 14.


 Querella, pág. 8.


 Informe del comisionado al Honorable Tribunal Supremo, pág. 8.


 Íd., pág. 10.